Title: From Thomas Jefferson to Bouébe, 2 October 1787
From: Jefferson, Thomas
To: Bouébe, M.



à Paris ce 2me Octobre 1787.

Je suis très sensible, Monsieur, de l’utilité majeure des procès, des machines &c. que vous avez imaginés et j’en rendrai conte au Secretaire du Congrès. Mais la justice, qui ne permet pas de donner de fausses esperances, me fait un devoir de vous observer que l’encouragement des projets, tellement utiles qu’ils peuvent etre, n’est pas du ressort du Congrès. C’appartient tout-a-fait aux legislations differentes des treize etats. Ce rendroit necessaire une application à chacune d’eux qui seroit embarrassante. Et encore leur maniere d’encourager est, comme en Angleterre, de donner une privilege exclusive de se servir de ces projets pour 14. ans. Ainsi il ne me semble pas qu’on peut conter beaucoup sur le parti qu’on pourroittirer  de ces decouvertes en Amerique. J’ai l’honneur d’etre, avec beaucoup de consideration, Monsieur, votre tres humble et tres obeissant serviteur,

Th: Jefferson

